NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4283-16T3

GEORGE AKSHAR,

           Plaintiff-Appellant,

v.

PUBLIC SERVICE ELECTRIC
AND GAS COMPANY (PSE&G),
and HUGH D. SWEENEY,

     Defendants-Respondents.
_____________________________

                    Submitted September 13, 2018 – Decided January 14, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Passaic County, Docket No. L-3370-13.

                    Buglione, Hutton & Deyoe, LLC, attorneys for
                    appellant (Richard J. Turano, on the brief).

                    Tracy L. Bookhard, attorney for respondents.

PER CURIAM
      In this employment matter, plaintiff George Akshar appeals from the May

18, 2017 Law Division order denying his motion for reconsideration of the May

12, 2016 order granting summary judgment to defendants Public Service

Electric and Gas Company (PSE&G) and Hugh D. Sweeney and dismissing

plaintiff's common law wrongful termination claim with prejudice. For the

following reasons, we affirm.

                                        I.

      Plaintiff began his employment with PSE&G in 2007. In September 2011,

he worked in the electric division in Clifton as an underground division

mechanic who performed various activities to provide electric service to PSE&G

customers. Labor Union International Brotherhood of Electrical Workers Local

94 (Union) represented him for collective bargaining purposes.

      On September 25, 2011, plaintiff and Peter Alvarado, a division mechanic

assistant or "helper," were dispatched to a customer's residence to reconnect

electric service. They had worked together prior to September 25, 2011.

      Restoring service at the residence required plaintiff to enter a manhole and

reconnect service underground. Plaintiff did this type of work on a daily basis

prior to September 25, 2011. Plaintiff's training required that prior to entering

a manhole, he or his helper must use an atmospheric analyzer (analyzer) and set


                                                                          A-4283-16T3
                                        2
up a guardrail around the manhole to prevent someone or something from falling

into it, and he must wear specialty glasses to protect his eyes, a flame-retardant

shirt, rubber gloves to protect against electrocution, and leather protectors over

the rubber gloves. This safety equipment was located in plaintiff's utility truck

on September 25, 2011.      Plaintiff acknowledged that PSE&G provided its

employees with training on safety equipment and took the safety equipment very

seriously. Plaintiff also admitted that PSE&G provided presentations on safety.

      The purpose of the analyzer is to detect the presence of natural gas, carbon

monoxide, and other toxins that could create an unsafe condition in the manhole

and otherwise ensure that the underground mechanic can safely breathe while

working in the manhole. After a guardrail is set up and a ladder put into the

manhole, and before the underground mechanic enters the manhole, the analyzer

should be turned on and its hose put in the manhole to check the air quality for

any presence of gas. If the alarm on the analyzer goes off, the underground

mechanic should not enter the manhole. The underground mechanic has a

blower and blanket to air out the manhole, but if there is too much gas in it, he

should call dispatch. If the manhole is safe for entry, the analyzer must remain

activated for the entire time the underground mechanic works in the manhole to




                                                                          A-4283-16T3
                                        3
monitor the air for gas. Plaintiff was trained not to enter a manhole if the

analyzer pre-entry test revealed an unsafe situation.

      Plaintiff and Alvarado did not set up the guardrail around the manhole or

use the analyzer on September 25, 2011. Plaintiff's expert opined that the

analyzer should have been used both before plaintiff entered the manhole and

while he was working underground. Plaintiff also did not wear his flame-

retardant shirt, safety gloves, or safety glasses. Rather, he entered the manhole

wearing a short-sleeved shirt, personal glasses, and non-safety gloves.

      A gas explosion occurred while plaintiff was in the manhole, causing

third-degree burns to his right forearm and second-degree burns to his head,

neck, back and face. After the incident, Alvarado set up the guardrail around

the manhole and placed the analyzer on the guardrail, which is where it belonged

if he and plaintiff were using it in accordance with their training.

      PSE&G conducted an investigation of the incident and engaged an internal

laboratory and contacted the manufacturer of the analyzer to determine if and

when the analyzer was used on September 25, 2011. Both sources advised that

the analyzer was turned on after Alvarado reported the incident to PSE&G.

      A PSE&G supervisor responded to the scene shortly after the incident and

saw plaintiff's flame-retardant shirt and safety gloves folded neatly in the utility


                                                                            A-4283-16T3
                                         4
truck, which indicated plaintiff was not wearing this safety equipment at the

time of the incident. PSE&G sent plaintiff's flame-retardant shirt to an external

expert to determine whether plaintiff was wearing it at the time of the incident.

The expert analyzed the shirt and determined it had "absolutely no evidence of

any kind of thermal exposure, either scorching or charring."          The expert

concluded that if plaintiff had been wearing his flame-retardant shirt "he would

have suffered little if any burn injury, primarily to his head and neck. There

would have been no burns on his arms."

      PSE&G also contacted the customer whose service plaintiff was restoring.

The customer reported that the worker who exited the manhole, was wearing a

T-shirt and that the guardrail and analyzer were not present around the manhole

at the time of the incident.

      Plaintiff was transported to the hospital after the incident, where he

remained until October 13, 2011. He received outpatient treatment thereafter,

and was cleared to return to work. On October 20, 2011, he and his Union

representatives attended a fact-finding meeting with Sweeney and other PSE&G

representatives. At the meeting, plaintiff lied and said he was wearing the flame-

retardant shirt and safety gloves in the manhole, he and Alvarado utilized the

guardrail and analyzer prior to the incident, they "used [the analyzer] all the


                                                                          A-4283-16T3
                                        5
time[,]" and he knew the analyzer was working because he "heard the beep sound

it makes when you turn it on and [he] heard it running as [he] went down the

[man]hole." Sweeney advised plaintiff of the information PSE&G had to the

contrary, but plaintiff denied he did not use these safety items or the guardrail.

Plaintiff told the same lies to the Union.

       After plaintiff left the fact-finding meeting, his Union representative

stated to Sweeney: "None of your [air] analyzers are calibrated at the dock with

the right times or dates[,]" and "[can] you guys tell me how the crews on

Washington [Street] in Newark made three quarters of a splice using a torch and

then all of a sudden every manhole on the street blew up because the gas sucked

the flame from the torch into the duct." 1 Plaintiff relied on these statements to

support his Pierce2 claim, as well as a video of the Clifton shop that he took on

the day of his termination, which depicted "the [air] analyzers getting calibrated

to 11/15 instead of the right date, . . . which was 11/9[, and] . . . 15 something

for the time, which is like 3 something, and it was like 10 o'clock in the



1
  Plaintiff claimed that shortly prior to the incident, there was a gas explosion
in the manhole in Newark in which at least three PSE&G employees were
working, and their air analyzers reportedly did not perform as expected, but they
were not terminated.
2
    Pierce v. Ortho Pharm. Corp., 84 N.J. 58 (1980).
                                                                          A-4283-16T3
                                        6
morning." However, plaintiff admitted he never advised PSE&G management

of this video. Therefore, the video was irrelevant to his Pierce claim.

      PSE&G terminated plaintiff on November 9, 2011, for failing to use the

safety equipment and lying during the fact-finding meeting.               After his

termination, plaintiff admitted to the Union that he had lied and apologized to

Sweeney for lying. The Union did not challenge plaintiff's termination.

      Plaintiff believed that his failure to wear the safety equipment and use the

analyzer and his lies during the fact-finding meeting motivated PSE&G's

decision to terminate his employment. Plaintiff did not recall discussing excess

gas in manholes with PSE&G management and admitted he never complained

to PSE&G management that the dates and times of the air analyzers were

incorrect or the analyzers were defective or unreliable. Plaintiff also admitted

that the date and time an analyzer displayed did not impact its functionality, and

"didn't really serve any real relevance" to plaintiff's liability expert when

forming his opinions. Plaintiff also admitted that he would bring the analyzer

into the Metro Division when there was an issue and the analyzer was either

repaired or replaced.    Plaintiff further admitted that PSE&G management

instructed him that he had the absolute right to stop any job he considered

unsafe, and he did not recall ever stopping a job because of a defective air


                                                                            A-4283-16T3
                                        7
analyzer. However, he maintained that his Union representative raised these

issues on his behalf at the fact-finding meeting.

      Both parties moved for summary judgment. The motion judge entered an

order on May 12, 2016, granting summary judgment to defendants. In a written

opinion, the judge dismissed plaintiff's wrongful termination claim, finding as

follows:

                   Despite [p]laintiff's allegations that the air
            analyzers were defective, and that manholes were
            dangerous due to the presence of gas, [plaintiff] has not
            satisfied either of the elements required by Pierce.
            There is no indication, as required under Pierce, that
            [p]laintiff refused to do something, or expressed
            disagreement to senior management regarding the air
            analyzers or the gas in the manholes. Instead, by all
            indications, [p]laintiff simply did not utilize the air
            analyzer or his safety equipment, because he deemed
            such safety measures to be ineffective, and he chose not
            to make use of them, which actions were contrary to
            PSE&G safety policy.

                   There is no indication, based on the facts
            presented on this motion record, that [p]laintiff refused
            to use combustible producing tools in the manholes, or
            . . . to work in the manholes or to have his fellow
            employees use the air analyzers due to their alleged
            defective qualities, and that he expressed such protest
            to upper management, citing a specific rule or
            regulation, or even a generalized public policy mandate
            that, in his subjective opinion, was being violated.
            Plaintiff simply chose not to utilize his required safety
            gear, and as a result of that decision he was injured or
            suffered greater injuries than he would otherwise have

                                                                        A-4283-16T3
                                        8
            suffered had he utilized the safety gear as required by
            his employer – PSE&G. Plaintiff then lied about using
            the safety gear rather than protesting the effectiveness
            of the gear or the alleged dangerous conditions in the
            manholes. Only after he was caught lying and was
            subsequently terminated did [p]laintiff contort these
            facts into a cause of action under Pierce.

      The judge also found that although plaintiff's expert opined about certain

short-comings regarding the analyzers and that the manhole conditions violated

Occupational Safety and Health Administration (OSHA) regulations, the expert

failed to cite to any specific OSHA regulation or other regulation that PSE&G

allegedly violated. The judge concluded that:

            Pierce requires an expression of disagreement with
            PSE&G's violation of a clear mandate of public policy.
            Even viewing the facts in a light most favorable to
            plaintiff, as the [c]ourt must do in connection with this
            motion, plaintiff has failed to set forth facts to support
            his contention that PSE&G violated a clear mandate of
            public policy and [that] he expressed to upper
            management a sufficient expression of disagreement
            with same.

      The judge also concluded that even if plaintiff had established a prima

facie case of wrongful termination, PSE&G "demonstrated ample valid reasons

for terminating . . . [p]laintiff, none of which arise from any disagreement or

potential disclosure of allegations regarding safety equipment. It is undisputed




                                                                         A-4283-16T3
                                        9
that [p]laintiff failed to adhere to PSE&G's policy concerning the use of safety

equipment and, subsequent to the accident, lied about same."

      Plaintiff filed a motion for reconsideration, reiterating that, through his

Union representative, he expressed to PSE&G senior management disagreement

with the violation of a clear mandate of public policy. The motion judge

disagreed, finding as follows in the judge's written opinion:

            It is undisputed that any statements made to
            management regarding the gas analyzers were made not
            by [p]laintiff, but by his [U]nion representative. This
            weighs heavily against plaintiff's argument that he
            expressed a clear objection to a violation of a public
            policy mandate. As set forth in the prior opinion, and .
            . . in [p]laintiff's deposition testimony, plaintiff did not
            object to the gas analyzers and express such objection
            to management, but simply did not use the gas
            analyzers, and then lied to management that he had
            made use of the analyzers. The fact that [p]laintiff's
            [U]nion representative objected to the gas analyzers in
            defense of [p]laintiff's job and/or actions does not rise
            to the level of a viable expression satisfying the
            requisite actions for a Pierce claim under Tartaglia[v.
            UBS Painewebber, Inc., 197 N.J. 81 (2008)].

            Significantly, there is no indication that [p]laintiff
            expressed his objections to his [U]nion representative
            and asked that such argument be advanced to upper-
            management. There is nothing in the record, which
            would advance that argument. Therefore, [p]laintiff
            never made any expression to management regarding
            any objection to faulty gas analyzers or gas in the
            manholes. Plaintiff misled management regarding his
            use of the gas analyzers, and never objected to the use

                                                                           A-4283-16T3
                                       10
            of the analyzers at all. Even when his Union
            representative voiced such complaints, it was
            subsequent to . . . [p]laintiff having lied about using
            the gas analyzers, never voicing any objection to the
            gas analyzers or gas in manholes prior to his accident,
            and failing to raise his objections when the opportunity
            presented itself at the fact finding meeting.

                   The [c]ourt reiterates that it is plainly evidence
            from the record in this case, that the only time the gas
            analyzers were brought up was in the context of
            [p]laintiff being subject to reprimand or possible
            termination. Plaintiff has not pointed to anything in the
            record upon which a reasonable jury could find that he
            expressed a disagreement with a violation of a mandate
            of public policy to management.

      Plaintiff also reiterated that he established a violation of a clear mandate

 of public policy. Again, the judge disagreed, finding as follows:

            Even if there exists a public policy mandate to keep gas
            out of the manholes, the fact remains that [p]laintiff
            never brought that issue to the attention of his
            superiors.     Such issue was only brought up to
            management by [p]laintiff's [U]nion representative
            within the context of his possible reprimand due to his
            failure to follow safety protocol.

      The judge declined to consider plaintiff's argument, raised for the first

time, that the judge failed to consider the temporal proximity of the complaints

as evidence plaintiff was terminated as retaliation rather than for legitimate

reasons. The judge determined that even if he considered the argument, "it [did]

little to bolster [p]laintiff's claims, as the temporal proximity to the alleged

                                                                          A-4283-16T3
                                      11
complaints about the gas analyzers remains close in time to [p]laintiff's

misleading statements regarding the use of gas analyzers, which is the reason

PSE&G claims, in part, that it terminated plaintiff's employment." The judge

also stated:

               As for the other arguments regarding final written
               warning, and other employees not getting fired . . . the
               court properly considered these facts in its previous
               ruling, and it is not necessary for the [c]ourt to retrace
               such arguments where [p]laintiff has failed to point to
               a wrongful analysis by the court or an area where the
               [c]ourt failed to consider the significance of such
               arguments.

                                           II.

      On appeal, plaintiff argues the motion judge erred in denying his motion

for reconsideration because his Union representative raised a sufficient

expression of disagreement to PSE&G senior management at the fact-finding

meeting about the faulty analyzers and dangerous gas in the manholes. Plaintiff

also argues he established a violation of a clear mandate of public policy, was

able to demonstrate issues of fact pertaining to PSE&G's reasons for terminating

him, and the judge should have granted reconsideration in the interests of justice.

      "Motions for reconsideration are governed by Rule 4:49-2, which provides

that the decision to grant or deny a motion for reconsideration rests within the

sound discretion of the trial court." Pitney Bowes Bank, Inc. v. ABC Caging

                                                                            A-4283-16T3
                                          12
Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015). "Reconsideration

should be used only where '1) the [c]ourt has expressed its decision based upon

a palpably incorrect or irrational basis, or 2) it is obvious that the [c]ourt either

did not consider, or failed to appreciate the significance of probative, competent

evidence.'"   Ibid. (quoting Capital Fin. Co. of Delaware Valley, Inc. v.

Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008)).

      "[A] trial court's reconsideration decision will be left undisturbed unless

it represents a clear abuse of discretion." Ibid. "An abuse of discretion 'arises

when a decision is "made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis."'" Ibid. (quoting

Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)). Reconsideration is

not appropriate as a vehicle to bring the court's attention to evidence not

presented, although available, in connection with the initial argument. Fusco v.

Bd. of Educ., 349 N.J. Super. 455, 463 (App. Div. 2002). Applying the above

standards, we discern no reason to reverse.

      Absent an employment contract, "employers or employees have been free

to terminate the employment relationship with or without cause." Pierce, 84

N.J. at 65-66. To protect at-will employees from abusive practices by their

employers, the Court has recognized a common law cause of action for at-will


                                                                             A-4283-16T3
                                        13
employees "who were discharged for reasons that were in some way 'wrongful.'"

Id. at 67. "In most cases of wrongful discharge, the employee must show

retaliation that directly relates to an employee's resistance to or disclosure of an

employer's illicit conduct." MacDougall v. Weichert, 144 N.J. 380, 393 (1996).

      "In some cases, however, the employee may show that the retaliation is

based on the employee's exercise of certain established rights, violating a clear

mandate of public policy." Ibid. To that end, the employee "has a cause of

action for wrongful discharge when the discharge is contrary to a cle ar mandate

of public policy."    Pierce, 84 N.J. at 72; see also N.J.S.A. 34:19-1 to -8

(recognizing a statutory cause of action for retaliatory discharge; passed after

Pierce). "[T]he mandate of public policy [must] be clearly identified and firmly

grounded" and an alleged violation of a "vague, controversial, unsettled, and

otherwise problematic public policy does not constitute a clear mandate."

MacDougall, 144 N.J. at 391-92. "[S]ources of public policy include legislation;

administrative rules, regulations or decisions; and judicial decisions." Mehlman

v. Mobil Oil Corp., 153 N.J. 163, 181 (1998). Ibid. If an employee fails to point

to a clear expression of public policy, a court "can grant a motion to dismiss or

for summary judgment." Pierce, 84 N.J. at 73.




                                                                            A-4283-16T3
                                        14
      In addition, to support a Pierce claim, a plaintiff must show that he or she

made a sufficient expression of a disagreement with a corporate policy,

directive, or decision based on a clear mandate of public policy derived from

legislation; administrative rules, regulations; or decisions, or judicial decisions.

Tartaglia, 197 N.J. at 109; Pierce, 84 N.J. at 72. "[A] complaint to an outside

agency will ordinarily be a sufficient means of expression, but a passing remark

to co-workers will not. A direct complaint to senior management would likely

suffice, but a complaint to an immediate supervisor generally would not." 3

Tartaglia, 197 N.J. at 109.

      We have considered plaintiff's arguments in light of the record and

applicable legal principles and conclude they are without sufficient merit to

warrant discussion in a written opinion.        R. 2:11-3(e)(1)(E).     We affirm

substantially for the reasons the judge expressed in his written opinions granting

summary judgment and denying reconsideration.            However, we make the

following comments.



3
   For this reason, what plaintiff said about the explosion on the day of the
accident to a supervisor from the Clifton shop, who was no part of PSE&G
senior management, is insufficient to support his Pierce claim. In any event, the
record does not reveal that plaintiff made an expression to the supervisor of a
disagreement with a corporate policy, directive, or decision based on a clear
mandate of public policy.
                                                                            A-4283-16T3
                                        15
      Plaintiff, himself, never complained to PSE&G senior management about

faulty or unreliable analyzers. Rather, he advised senior management at the fact-

finding meeting that he used his analyzer on the day of the incident, used it "all

the time[,]" and it was functioning properly because he "heard it running as [he]

went down the [man]hole." What plaintiff's Union representative said to senior

management after plaintiff left the fact-finding meeting clearly contradicted

what plaintiff said about the analyzer.

      In any event, assuming the Union representative's statements at the fact-

finding meeting are attributable to plaintiff, 4 the statement that "[n]one of

[PSE&G's] analyzers are calibrated at the dock with the right times or dates" did

not constitute a sufficient expression of a disagreement with a corporate policy

or decision based on a clear mandate of public policy derived from legislation;

administrative rules, regulations or decisions; or judicial decisions. The Union

representative did not identify any public policy PSE&G allegedly violated by

not calibrating the analyzers with the right times or dates, and the record

contains no such public policy. Both the manual for the analyzers and the

protocols set by the International Safety Equipment Association in the record



4
    Plaintiff cites no authority supporting his proposition that a Union
representative's statements made outside his presence are attributable to him.
                                                                          A-4283-16T3
                                       16
recommend calibration only to ensure the "sensors and alarms respond to the

gas within the manufacturer's acceptable limits." Similarly, OSHA mandates

the calibration of equipment to ensure accuracy within a ten percent limit. See

29 C.F.R. § 1926.953(i). Calibration is not required to correct dates and times

on the analyzers.

       In fact, these sources, on which plaintiff's expert relied, do not mention

any maintenance necessary to keep the dates and times accurate on the analyzers

or mandate that analyzers have the correct time and date. Moreover, there is no

evidence that incorrect dates and times on the analyzers will result in the

analyzers failing to detect gas. Notably, plaintiff acknowledged that the dates

and times had no impact on the analyzer's "ability to detect the toxins in the air

quality[.]"   As such, the Union representative's statement regarding the

inaccurate dates times and days on the analyzers fells short of a sufficient

disagreement based on a clear mandate of public policy. Tartaglia, 197 N.J. at

109.

       In addition, plaintiff, himself, never complained to PSE&G senior

management about dangerous gas in manholes. The Union representative's

statements about the Newark incident did not constitute a sufficient expression

of a disagreement with a corporate policy or decision based on a clear mandate


                                                                          A-4283-16T3
                                       17
of public policy derived from legislation; administrative rules, regulations or

decisions; or judicial decisions. The Union representative did not identify any

public policy PSE&G allegedly violated with respect to gas in manholes. As

such, the Union representative's statement regarding the Newark incident fell

short of a sufficient disagreement based on a clear mandate of public policy.

Tartaglia, 197 N.J. at 109. Accordingly, plaintiff failed to establish a Pierce

claim, warranting the grant of summary judgment and the denial of his motion

for reconsideration.

      Affirmed.




                                                                       A-4283-16T3
                                     18